Case 2:15-cv-00050-Z-BR Document 99 Filed 03/24/20                    Page 1 of 1 PageID 9573



                              UNITED STATES DISTRICT COURT
                               NOTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

BRENT RAY BREWER,                                §
                                                 §
                       Petitioner,               §
                                                 §
v.                                               §    Civil Action No. 2:15-CV-50-Z-BR
                                                 §
LORIE DAVIS, Director,                           §
                                                 §
                       Respondent.               §

                                              ORDER

       The matter before the court is Petitioner’s unopposed motion, filed March 23, 2020 (ECF

no. 98), for extension of time on the deadline for filing Petitioner’s second amended petition. In

an Order issued December 20, 2019 (ECF no. 93), this court directed Petitioner to file his second

amended petition by March 3, 2020. Petitioner’s counsel apologizes for “missing” this directive.

Given that the parties have presented this court with a motion for discovery and an evidentiary

hearing (ECF no. 94) that is currently awaiting final briefing, no party will be prejudiced by

allowing Petitioner additional time to file his second amended petition.

       Petitioner’s motion for extension of time to file his second amended petition is

GRANTED. On or before March 30, 2020, Petitioner shall file his second amended petition,

which shall comply in all respects with the provisions of this court’s Order of December 20, 2019.

Petitioner shall include in his second amended petition all facts and legal arguments supporting

the claims for federal habeas corpus relief that he wishes to present to this court.

       SIGNED March 24, 2020.

                                               _______________________________________
                                               LEE ANN RENO
                                               UNITED STATES MAGISTRATE JUDGE
